DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 12/06/2021 has been entered.  The amendment to paragraph [0069] overcomes the objection to the specification set forth in the office action having notification date of 09/07/2021.
Response to Arguments
Applicant's arguments filed 12/06/2021 concerning the 35 U.S.C. 112(f) claim interpretation and the 35 U.S.C. 101, 102, and 103 rejections have been fully considered but they are not persuasive for the following reasons.   
 Applicant’s 35 U.S.C. 112(f) claim interpretation arguments
Applicant's arguments filed 12/06/2021 concerning the 35 U.S.C. 112(f) claim interpretation have been fully considered but they are not persuasive.   Applicant asserts the previous office action held claims 1-20 as invoking 35 U.S.C. 112(f) claim interpretation, however, that office held only claims 14-17 as invoking 35 U.S.C. 112(f) claim interpretation.  The amendment filed on 12/06/2021 cancelled claim 15.  Applicant provided no amendments nor substantive arguments regarding the generic placeholders, Thus, this office action maintains the position that currently pending claims 14, 16, and 17 invoke 35 U.S.C. 112(f) claim interpretation
Applicant’s 35 U.S.C. 101 arguments
Applicant's arguments filed 12/06/2021 concerning the 35 U.S.C. 101 rejection  have been fully considered but they are not persuasive.   Applicant amended claim 18 to claim “A computer readable storage medium, which stores a computer program,” and references Applicant’s specification at paragraph [0184].  Paragraph [0184] provides an open ended definition of computer readable storage media which does not exclude signals.  Therefore the ordinary and customary meaning is given to the described computer readable storage media which meaning covers signals.  Thus, the amended claim limitation covers signals.  Therefore, claim 18 does not fall within at least one of the four categories of patent eligible subject matter.
Applicant’s 35 U.S.C. 102 and 103 arguments
Applicant's arguments filed 12/06/2021 concerning the 35 U.S.C. 102 and 103 rejections claim interpretation have been fully considered but they are not persuasive.  Applicant’s assertion that Kalinli do not anticipate currently pending claims 1, 6, 9, 11, 14, 17, 18, and 19 and that Kalinli in view of Marsh do not render currently pending claims 10, 12, and 13 obvious are not persuasive.  On page 14 Applicant provides Applicant’s position regarding Kalinli and this position is not agreed with because the rendering engine claimed in claims 12 and 14 but not claim 1 and the rendering model claimed in claims 1, 12, and 14 is covered by Kalini.  Kalini’s description in paragraph [0023] covers rendering engine and rendering model. Kalini’s description of adaptive display processor 150 and associated compression engine 160 in paragraphs [0034], [0037], and [0038] as well as FIGs. 1, 2A, and 3B covers rendering engine and rendering model performing compression via resolution sampling since Applicant’s written description describes in paragraph [0057] “the image can be compressed in the rendering engine” and describes in paragraph [0058] “the rendering engine can obtain a .
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1, 3-13 and 18-20 have been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) to not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) claim interpretation.
Claims 14, 16, and 17 have been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) to invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) claim interpretation as follows.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
 	“gaze point projection module is configure to” in claim 14;
“rendering engine is configure to” in claim 14;
“splicing module is configured to” in claim 14;
“gaze point projection module is configure to” in claim 17 by way of claim 14;
“rendering engine is configure to” in claim 17 by way of claim 14;
“splicing module is configured to” in claim 17 by way of claim 14;  and
“virtual reality device is configured to” in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed “A computer readable storage medium, which stores a computer program,” covers signals.  Applicant’s definition of computer readable storage medium in Applicant's written description is open ended and does not exclude signals, refer to specification at paragraphs [0183], [0184], and [0187].  Thus, the claimed computer readable storage medium covers signals.  Therefore claim 18 does not fall within at least one of the four categories of patent eligible subject matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 9, 11, 14, 17, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kalinli, US Patent Application Publication No. 2012/0146891.
A detailed analysis of the claims follows.
Claim 1:
1. An image rendering method for virtual reality, the method comprising: 
acquiring an image to be displayed (Kalinli:  at operation 325 frames of image data collected by the video image sensor 120, 12A, 120B, by remote video image sensor 128 networked to the computing platform 105, or by a server of previously collected image data frames, refer to FIGs. 1 and 3B and paragraphs [0036] [0038], and [0044].); 
according to a gaze point of human eyes on a display screen of a virtual reality device, obtaining a gaze point position, which corresponds to the gaze point, on the image to be displayed (Kalinli:  operation 330, refer to FIGs. 1 and 3B and paragraphs [0021] and [0037] “At operation 330, attended sub-regions 141 are received from the gaze direction analyzer 140.”, claimed virtual reality device is covered by display screen 
determining, according to the gaze point position, a first sampling area and a second sampling area of the image to be displayed (Kalinli:  determining attended and unattended sub-regions, operations 230 and 330 370, refer to FIGs. 1, 2A and 3B and paragraphs [0015], [0022], [0023], [0029] and [0037].); 
performing first resolution sampling on the first sampling area to obtain a first display area (Kalinli:  operation 365, refer to FIG. 3B and paragraph [0037].); 
performing second resolution sampling on the image to be displayed to obtain a second display area corresponding to the second sampling area, wherein a resolution of the second sampling area is greater than a resolution of the second display area (Kalinli:  operation 370, lowering the resolution of the image corresponding to unattended region(s) results original resolution of the image corresponding to unattended region(s) having greater resolution than the lowered resolution, refer to FIG. 3B and paragraph [0037].); and 
splicing the first display area and the second display area to obtain an output image to be transmitted to the virtual reality device (Kalinli:  operation 375, FIG. 3B and paragraph [0037] “At operation 375, the computing platform processor assembles the first and second portions into a reconstructed frame, using any conventional technique, for output to the display screen 110.”.);
wherein performing the first resolution sampling on the first sampling area and performing the second resolution sampling on the image to be displayed comprises: 

a resolution compression multiple of the compression resolution sampling area, the original resolution sampling area corresponds to the first sampling area, and the compression resolution sampling area corresponds to the second sampling area (Kalinli:  attended sub-region(s) correspond to claimed first sampling area and unattended sub-region(s) correspond to claimed compression resolution sampling area.); and 
according to the rendering model, performing the first resolution sampling on the first sampling area (Kalinli:  operation 365.) and performing the second resolution sampling on the image to be displayed (Kalinli:  operation 370.).  
Claim 6:
6. The image rendering method according to claim 1, wherein the original resolution sampling area and the compression resolution sampling area form a nine-grid structure, the nine-grid structure comprises a plurality of areas arranged in three rows and three columns, and the original resolution sampling area is located in a second row and a second column of the nine-grid structure (Kalinli:  range of Kalinli’s m by n grid of sub-regions covers claimed nine-grid structure, refer to paragraph [0028] “Generally, the numbers m and n defined for a display screen may vary considerably as dependent on physical size and resolution of a particular display screen and is to be optimized, for example to provide the most satisfactory user experience.”.).  


9. The image rendering method according to claim 1, wherein according to the rendering model, performing the second resolution sampling on the image to be displayed, comprises: 
according to the rendering model, performing the second resolution sampling on the image to be displayed to obtain an intermediate image to be displayed (Kalinli:  operation 370.); and
	according to a positional relationship between the first sampling area and the second sampling area and a proportional relationship between the first sampling area and the second sampling area, dividing the intermediate image to be displayed to obtain a first intermediate display area corresponding to the first sampling area and a second intermediate display area corresponding to the second sampling area, wherein the second display area comprises the second intermediate display area (Kalinli:  operation 365 for the attended sub-region(s) corresponding to respective display area(s) and 370 for the unattended sub-region(s) corresponding to respective display area(s).).  
Claim 11:
11. The image rendering method according to claim 1, wherein a resolution of the first sampling area is equal to a resolution of the first display area (Kalinli:  resolution of attended sub-area(s) is maintained at the high definition display resolutions having same resolution of image sensor 120, refer to paragraphs [0003], [0025], and [0037].).  




Image rendering device claim 14 correspond to image rendering method claim 1  and is rejected for the same reasons.  Regarding claimed modules refer to corresponding modules illustrated in FIG. 1.
Claim 17:
17. An image rendering system for virtual reality, comprising: 
a virtual reality device (Kalinli:  display screen 110A, 110B.), and 
an image rendering device according to claim 14, 
wherein the virtual reality device is configured to acquire the gaze point of the human eyes on the display screen of the virtual reality device and receive the output image transmitted by the image rendering device (Kalinli: 110A having image sensor 120A, 110B having image sensor 120B.).  
Claim 18:
18. A computer readable storage medium, which stores a computer program, wherein in a case where the computer program is executed by a processor (Kalinli:  paragraph [0019] “computer program may be stored in a computer readable storage medium”.), the image rendering method according to claim 1 is implemented.  
Claim 19:
19. A computer device, comprising: 
a memory configured to store a computer program (Kalinli:  paragraph [0019] “computer program may be stored in a computer readable storage medium”.); and 
a processor configured to execute the computer program, wherein in a case where the computer program is executed by the processor (Kalinli:  paragraph [0021] .  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kalinli, US Patent Application Publication No. 2012/0146891, in view of Marsh et al., US Patent Application Publication No. 2018/0090052, hereinafter Marsh.
A detailed analysis of the claims follows.
Claim 10:
10. The image rendering method according to claim 1, wherein acquiring the image to be displayed comprises: 
acquiring an original image (Kalinli:  at operation 325 frames of image data collected by remote video image sensor 128 networked to the computing platform 105 or a server of previously collected image data frames, refer to FIGs. 1 and 3B and paragraphs [0036] [0038], and [0044].); and 
performing an inverse-distortion processing on the original image to obtain the image to be displayed (Kalinli:  silent as to performing this step.).  
Kalinli is silent as to performing an inverse-distortion processing on the original image to obtain the image to be displayed.
Marsh describes optics 850 which perform the claimed method, refer to FIG. 8 and paragraph [0050], which relays an accurate image to the user.

KSR at page 1395 of USPQ states:

The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007), U.S. Supreme Court No. 04-1350 Decided April 30, 2007, 127 SCt 1727, 167 LEd2d 705.
KSR at page 1395 of USPQ states:
     The Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result. 

Claim 12:
Image display method claim 12 corresponds to image rendering method claim 1 with additional steps and corresponding steps are rejected for the same reasons.  Regarding the additional claimed steps of “in the virtual reality device, stretching the output image by the virtual reality device to obtain a stretched image; and displaying the stretched image on the display screen of the virtual reality device.” these steps are covered by Marsh.
12. An image display method, comprising:   
in a rendering engine (Kalinli:  FIGs. 1 and 3B.):

according to a gaze point of human eyes on a display screen of a virtual reality device, obtaining a gaze point position, which corresponds to the gaze point, on the image to be displayed (same step is present in claim 1;  Kalinli:  operation 330, refer to FIGs. 1 and 3B and paragraphs [0021] and [0037] “At operation 330, attended sub-regions 141 are received from the gaze direction analyzer 140.”, claimed virtual reality device is covered by display screen 110, 110A, 110B and gaze point determined from image of users from image sensors 120A, 120B, 120.); 
determining, according to the gaze point position, a first sampling area and a second sampling area of the image to be displayed (same step is present in claim 1;  Kalinli:  determining attended and unattended sub-regions, operations 230 and 330 370, refer to FIGs. 1, 2A and 3B and paragraphs [0015], [0022], [0023], [0029] and [0037].); 
performing first resolution sampling on the first sampling area to obtain a first display area (same step is present in claim 1;  Kalinli:  operation 365, refer to FIG. 3B and paragraph [0037].); 
performing second resolution sampling on the image to be displayed to obtain a second display area corresponding to the second sampling area, wherein a resolution of the second sampling area is greater than a resolution of the second display area (same step is present in claim 1;  Kalinli:  operation 370, lowering the resolution of the image 
splicing the first display area and the second display area to obtain an output image (very similar step is present in claim 1;  Kalinli:  operation 375, FIG. 3B and paragraph [0037] “At operation 375, the computing platform processor assembles the first and second portions into a reconstructed frame, using any conventional technique, for output to the display screen 110.”.); and 
transmitting the output image to the virtual reality device (very similar step is present in claim 1;  Kalinli:  operation 375, FIG. 3B and paragraph [0037] “At operation 375, the computing platform processor assembles the first and second portions into a reconstructed frame, using any conventional technique, for output to the display screen 110.”.); and 
in the virtual reality device, stretching the output image by the virtual reality device to obtain a stretched image (Kalinli:  silent as to performing this step.); and 
displaying the stretched image on the display screen of the virtual reality device (Kalinli:  silent as to performing this step.);
wherein in the rendering engine:
performing the first resolution sampling on the first sampling area and performing the second resolution sampling on the image to be displayed comprises: 
determining a rendering model according to the gaze point position, wherein the rendering model comprises an original resolution sampling area, a compression resolution sampling area (Kalinli:  sub-regions.), and 

according to the rendering model, performing the first resolution sampling on the first sampling area (Kalinli:  operation 365.) and performing the second resolution sampling on the image to be displayed (Kalinli:  operation 370.).  
Kalinli is silent as to stretching the output image by the virtual reality device to obtain a stretched image; and displaying the stretched image on the display screen of the virtual reality device.
Marsh describes optics 850 which perform the claimed method, refer to FIG. 8 and paragraph [0050], which relays an accurate image to the user.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize display of Marsh for display of Kalinli because this will result relay an accurate image to the user by stretching which stretching is reversing sampling induced resolution errors.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007), U.S. Supreme Court No. 04-1350 Decided April 30, 2007, 127 SCt 1727, 167 LEd2d 705.
KSR at page 1395 of USPQ states:

The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.


KSR at page 1395 of USPQ states:
     The Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result. 

Claim 13:
13. (Original) The image display method according to claim 12, wherein the output image comprises the first display area and the second display area, stretching the output image by the virtual reality device to obtain the stretched image comprises: 
stretching the second display area in the output image by the virtual reality device to obtain a stretched display area (Kalinli:  silent as to performing this step.); and 
determining the stretched image according to the first display area and the stretched display area (Kalinli:  silent as to performing this step.).  
Kalinli is silent as to stretching the second display area in the output image by the virtual reality device to obtain a stretched display area; and determining the stretched image according to the first display area and the stretched display area.
Marsh describes optics 850 which perform the claimed method, refer to FIG. 8 and paragraph [0050], which relays an accurate image to the user.  Forming the optics 850 covers the claimed determining the stretched image according to the first display area and the stretched display area since this determines the optics which performs the stretching.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize display of Marsh for display of Kalinli 
KSR at page 1395 of USPQ states:

The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007), U.S. Supreme Court No. 04-1350 Decided April 30, 2007, 127 SCt 1727, 167 LEd2d 705.
KSR at page 1395 of USPQ states:
     The Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result. 

Allowable Subject Matter
Claims 3-5, 7, 8, 16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 3-5, 7, 8, and 20:
The prior art of record fails to teach of suggest in the context of independent claim 1 and dependent claim 3 the furthering limitations present in dependent claim 3 of “according to the gaze point position, adjusting a center point position of the original 
Claim 16:
The prior art of record fails to teach of suggest in the context of independent claim 1 and dependent claim 16 the furthering limitations present in dependent claim 16 of “according to the gaze point position, adjust a center point position of the original original-resolution sampling area and a resolution compression multiple of the original compression resolution sampling area to determine the rendering model”.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A BRIER whose telephone number is (571) 272-7656.  The examiner can normally be reached on Mon-Fri 8:30am-4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEFFERY A. BRIER
Primary Examiner
Art Unit 2613



/JEFFERY A BRIER/Primary Examiner, Art Unit 2613